DETAILED ACTION

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 29 October 2021 has been entered in full.  Claims 2, 3, and 6 are canceled.  Claims 11-15 remain withdrawn from consideration.  Claims 1, 4, 5, and 7-10 and 16 are under examination.  

Withdrawn Objections And/Or Rejections
	The rejection of claims 1-10 and 16 under 35 U.S.C. 112(b) as set forth at pp. 4-5 of the previous Office action (mailed 02 July 2021) is withdrawn in view of the canceled and amended claims (received 29 October 2021).
The rejection of claims 1, 3, 6-10, and 16 under 35 U.S.C. 103 as being unpatentable over Biancheri et al. (2015, Gastroenterology 149:1564-1574), in view of Kinder et al. (2013, J. Biol. Chem. 288(43):30843-30854) and Rajpal et al.(2014, "Introduction: Antibody Structure and Function" In: "Therapeutic Fc-Fusion Proteins", Wiley-VCH Verlag GmbH & Co. KGaA, Weinheim, Germany) as set forth at pp. 7-9 of the previous office action (mailed 02 July 2021) is withdrawn in view of the canceled and amended claims (received 29 October 2021).
The rejection of claims 2, 4, and 5 under 35 U.S.C. 103 as being unpatentable over Biancheri et al. (2015, Gastroenterology 149:1564-1574), in view of Kinder et al. (2013, J. Biol. Chem. 288(43):30843-30854) and Rajpal et al.(2014, "Introduction: withdrawn in view of the canceled and amended claims (received 29 October 2021).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biancheri et al. (2015, Gastroenterology 149:1564-1574), in view of Kinder et al. (2013, J. Biol. Chem. 288(43):30843-30854), Rajpal et al.(2014, "Introduction: Antibody Structure and Function" In: "Therapeutic Fc-Fusion Proteins", Wiley-VCH Verlag GmbH & Co. KGaA, Weinheim, Germany), and Lazar et al. (US 8,383,109 B2; issued 26 February 2013).
Biancheri et al. disclose antibodies comprising a TNFα-binding domain and an FcRn binding site, including infliximab and adalimumab, as well as pharmaceutical compositions comprising the same.  It is noted that infliximab comprises the CDR sequences recited in claim 1.  Biancheri et al. teach that many patients with inflammatory bowel disease fail to respond to such anti-TNFα antibodies due to proteolytic degradation of the antibodies (p. 1564, 1st column, sections "Background and Aims" and "Conclusions").  Biancheri et al. further disclose that antibodies comprising human lgG2 are resistant to proteolytic cleavage, but their Fc-dependent cell killing st column, 1st paragraph).  Biancheri et al. further contemplate applying the strategy of incorporating specific mutations into the Fc region of protease-resistant monoclonal IgG1 antibodies to enhance cell killing properties of anti-TNFα antibodies (p. 1571, 1st column, 1st paragraph).  Biancheri et al. particularly discuss that antibody-dependent, cell-mediated cytotoxicity is an important immunologic property of TNFα-neutralizing agents (p. 1571, 1st column, 2nd paragraph).  
Biancheri et al. do not disclose anti-TNFα antibodies having (i) the specific amino acids 233P, 234V, and 235A, with a deletion at amino acid position 236, (ii) the specific amino acid residues 434A or 252Y/254T/256E, or (iii) the amino acids 239D, 330L, and 332E wherein the numbering of the amino acid residues is according to the EU index.
Kinder et al. disclose an antibody variant with E233P/L234V/L235A substitutions, with Gly236 deleted, designated 2h (p. 30846, bottom paragraph of 1st column), and further discloses that variant 2h had resistance to cleavage by protease MMP-3 and MMP-12 (p. 30846, 2nd column, 2nd paragraph).  Kinder et al. disclose that although 2h lost CDC activity, additional mutations in combination with 2h were able to restore CDC activity (p. 30846, 2nd column, bottom paragraph; see also p. 20847, 2nd column, 2nd paragraph, indicating K326A/I332E/E333A mutations were also added to 2h to generate 2h-AEA; p. 30847, 2nd column, 3rd paragraph noting that 2h-AEA showed high proteolysis resistance).  Kinder et al. further disclose that the 2h-AEA variant had enhanced ADCC compared with IgG1 (p. 30847, 2nd column, bottom paragraph; ADCC defined as antibody-dependent cellular toxicity in footnote 2, p. 30843, 2nd column).
Rajpal et al. disclose that antibody mutants comprising 252Y/254T/256E or 434A demonstrate increased serum half-life (Table 1.3, p. 10).

Biancheri et al. may not explicitly teach the binding affinities at specific pH values, dissociation constants, transcytosis capabilities, and protease resistance as recited in claims 7-10.  However, such would have been an inherent feature of the antibodies suggested by the combined references, and do not constitute an unexpected result in view of the teachings of the cited references.  For example, For example, Kinder et al. teach that their antibody variant with E233P/L234V/L235A substitutions, with Gly236 deleted, designated 2h (p. 30846, bottom paragraph of 1st column), and further discloses that variant 2h had resistance to cleavage by protease MMP-3 and MMP-12 (p. 30846, 2nd column, 2nd paragraph), thus rendering the activities recited in instant claim 10 expected.
Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the anti-TNFα antibodies suggested by Biancheri et al. by introducing mutations that give protease resistance and maintain cell-killing properties, and in particular antibody-dependent, cell-mediated cytotoxicity (ADCC), by specifically using the E233P/L234V/L235A substitutions and Gly236 deletion (2h) variant disclosed by Kinder et al. with a reasonable expectation of success.  The motivation to do so could have been found in the teaching of Kinder et al. that these mutations in combination with additional mutations provide resistance to proteolysis and enhanced ADCC taught to be desirable for anti-TNFα antibodies by Biancheri et al.  The ordinary .

Claims 4 and 5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Biancheri et al. (2015, Gastroenterology 149:1564-1574), in view of Kinder et al. (2013, J. Biol. Chem. 288(43):30843-30854), Rajpal et al.(2014, "Introduction: Antibody Structure and Function" In: "Therapeutic Fc-Fusion Proteins", Wiley-VCH Verlag GmbH & Co. KGaA, Weinheim, Germany), and Lazar et al. (US 8,383,109 B2; issued 26 February 2013) as applied to claims 1, 7-10, and 16 above, and further in view of Wu et al. (US 2006/0040325 A1; published 23 February 2006).
As discussed above, Biancheri et al. taken with Kinder et al., Rajpal et al., and Lazar et al. suggest anti-TNFα antibodies comprising Fc mutations that give protease resistance, high ADCC toxicity, and good serum half-life properties by introducing E233P/L234V/L235A substitutions, Gly236 deletion, 252Y/254T/256E substitutions, a 434A substitution, and/or a 239D/330L/332E substitution.

Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the anti-TNFα antibodies suggested by Biancheri et al. by introducing mutations that give protease resistance and maintain cell-killing properties, and in particular antibody-dependent, cell-mediated cytotoxicity (ADCC), by specifically using the E233P/L234V/L235A substitutions and Gly236 deletion (2h) variant disclosed by Kinder et al. with a reasonable expectation of success.  The motivation to do so could have been found in the teaching of Kinder et al. that these mutations in combination with additional mutations provide resistance to proteolysis and enhanced ADCC taught to be desirable for anti-TNFα antibodies by Biancheri et al.  The ordinary skilled artisan would have been further motivated to incorporate either the 252Y/254T/256E mutations or the 434A mutation of Rajpal et al. into these antibodies with a reasonable expectation of success in view of Rajpal et al.'s disclosure that antibodies with these residues have improved serum half-life.  The skilled artisan would have been further motivated to incorporate the 239D/330L/332E mutations of Lazar et al. into these antibodies with a reasonable expectation of success in view of Lazar et al.’s disclosure that antibodies containing such mutations had significantly enhanced ADCC activity.  Finally, the ordinary skilled artisan would have been further motivated to incorporate the 326A/332E/333A substitution as taught by Wu et al. with a reasonable expectation of success in view of Wu et al.’s disclosure that antibodies having these substitutions have superior effector function.
Applicant’s comments regarding the previous rejections made under 35 U.S.C. 103 are noted (pp. 5-10, remarks received 29 October 2021).  However, since the previous rejections under 35 U.S.C. 103 are withdrawn, and a new rejection is set forth herein using a different combination of references, the remarks will not be addressed as they do not address the current combination of references.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
03 January 2022